Name: 86/72/EEC: Commission Decision of 19 February 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Cuba
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  trade;  agricultural policy;  animal product
 Date Published: 1986-03-21

 Avis juridique important|31986D007286/72/EEC: Commission Decision of 19 February 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Cuba Official Journal L 076 , 21/03/1986 P. 0047 - 0049 Finnish special edition: Chapter 3 Volume 20 P. 0160 Swedish special edition: Chapter 3 Volume 20 P. 0160 *****COMMISSION DECISION of 19 February 1986 concerning animal health conditions and veterinary certification for the import of fresh meat from Cuba (86/72/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 16 thereof, Whereas, following a Community veterinary mission, it appears that the animal health situation in Cuba is good, particulary as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Cuba have confirmed that Cuba has for at least 12 months been free from rinderpest and foot-and-mouth disease, and that no vaccinations have been carried out against those diseases during that time; Whereas the responsible veterinary authorities of Cuba have undertaken to notify the Commission and the Member States, by telex or telegram, within 24 hours at the latest, of the confirmation of the occurrence of any of the abovementioned diseases or the adoption of vaccination against any of them; Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize import from Cuba of fresh meat of domestic animals of the bovine species and of domestic solipeds conforming to the conditions laid down in an animal health certificate which corresponds to the Annex and which must accompany the consignment. 2. Member States shall not authorize import of categories of fresh meat from Cuba other than those mentioned in paragraph 1. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply with effect from 1 April 1986. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine species and of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Cuba Ministry: Department: References: (Optional) I. Identification of meat: Meat of: (Animal species) Nature of cuts: Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health: I, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from animals which have remained in the territory of Cuba for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat means all parts of domestic animals of the bovine species and of domestic solipeds which are fit for human consumption and which have not undergone any preserving process, chilled and frozen meat being considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For aircraft the flight number should be given and for ships the name.